Citation Nr: 0740962	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a detached retina of 
the right eye and a retinal tear of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran had service in the Army National Guard from 
September 1978 to February 1999, including service on active 
duty for training (ACDUTRA) in November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDING OF FACT

The veteran's detached retina of the right eye and retinal 
tear of the left eye are related to injuries he sustained on 
ACDUTRA in November 1988.


CONCLUSION OF LAW

Service connection for a detached retina of the right eye and 
a retinal tear of the left eye is warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Here, the Board notes that the veteran has been provided 
notice regarding the elements necessary to substantiate his 
claim for service connection, to include notice that he 
should submit any pertinent evidence in his possession or 
provide VA with the information necessary for it to obtain 
such evidence.  He has not been provided notice pertaining to 
the disability-rating and effective-date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, inasmuch as the determination below 
constitutes a full grant of the veteran's claim, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, 
notice with respect to the disability-rating and effective-
date elements of the veteran's claim will be provided by the 
RO when it effectuates the Board's decision.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Moreover, service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that his eyes were injured during ACDUTRA 
in November 1988 after he fell into a hole during a training 
exercise.  Service medical records contain no reference to an 
injury during this period.  He maintains that he requested 
but did not receive immediate medical treatment.  

Lay statements submitted by two fellow veterans, who also 
participated in the training exercise, support the veteran's 
account of his injury.  According to the statements from 
J.O.K. and G.L.S., the veteran was injured on ACDUTRA in 
November 1998 and shortly thereafter began to experience 
problems with his vision.  Both J.O.K. and G.L.S. report that 
the veteran was not given medical assistance at that time, 
and J.O.K. states that the veteran required help walking 
because of vision problems for the remainder of the exercise.

The medical evidence of record reflects that within a week of 
his release from ACDUTRA the veteran was diagnosed with a 
detached retina in the right eye and a retinal tear in the 
left eye.  A private treatment record dated in late November 
1998 reveals that the veteran reported that his vision 
problems began two weeks earlier.  This date approximately 
coincides with the start of his ACDUTRA.

In a December 2002 examination report, a VA examiner 
confirmed the veteran's diagnoses and opined that these 
conditions were due to and caused by the eye condition he 
incurred on ACDUTRA in November 1988.  An August 2003 letter 
from the veteran's private physician indicates that a head 
injury could have contributed to or caused the retinal 
detachment.

The veteran, J.O.K., and G.L.S are competent to report that 
the veteran was injured on ACDUTRA in November 1988, 
subsequently experienced vision problems, and required 
assistance because of these problems.  See Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  The private treatment records 
tend to show that the veteran's eye disabilities coincided 
with his ACDUTRA in November 1988.  Moreover, the medical 
opinion from the December 2002 VA examiner provides a link 
between the veteran's current diagnoses and his November 1988 
injury.  Based on the evidence of record, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for a detached retina of the 
right eye and a retinal tear of the left eye.  


ORDER

Service connection for a detached retina of the right eye and 
retinal tear of the left eye is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


